IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-60,124-01


EX PARTE DERRICK LEON JACKSON





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 748752 IN 230th JUDICIAL DISTRICT COURT

HARRIS COUNTY



Per Curiam.  



O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Tex. Code Crim. Proc.
	On March 12, 1998, applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim.
Proc., and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Jackson  v. State, 17 S.W.3d 664 
(Tex. Crim. App. 2000).
	Applicant presents fifteen allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  The trial judge entered findings of fact
and conclusions of law, and recommended relief be denied.
	This Court has reviewed the record with respect to the allegations made by
applicant.  We adopt the trial judge's findings and conclusions.  Based upon the trial
court's findings and conclusions and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 1ST DAY OF DECEMBER, 2004.


Do Not Publish